             Case 3:21-cr-00330-KSC Document 61 Filed 07/06/21 PageID.188 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                   (For Offenses Committed On or After November 1, 1987)

                    Jose Luis Maxines (1)                                Case Number: 21-cr-00330-KSC

                                                                      Gary Burcham
                                                                      Defendant’s Attorney
USM Number                       33767509
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s)          1 of the Superseding Information (Misdemeanor)

☐ was found guilty on count(s)
    after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                       Count
Title & Section                     Nature of Offense                                                                 Number(s)
18:371                              18:371 - Conspiracy (Misdemeanor)                                                    1




    The defendant is sentenced as provided in pages 2 through                  5             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
X Count(s)
☐                      1-2 Underlying Information               is          dismissed on the motion of the United States.

        Assessment : $25 (Waived)
☒       _

☐ JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
☒ No fine                      ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                      7/6/2021
                                                                      Date of Imposition of Sentence



                                                                      HON. KAREN S. CRAWFORD
                                                                      UNITED STATES MAGISTRATE JUDGE
             Case 3:21-cr-00330-KSC Document 61 Filed 07/06/21 PageID.189 Page 2 of 5
   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:               Jose Luis Maxines                                                           Judgment - Page 2 of 5
   CASE NUMBER:             21-cr-00330-KSC

                                                       PROBATION
Upon release from imprisonment, the defendant will be on supervised release for a term of:
2 YEARS

                                            MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
         ☐The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4. ☐The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ☒The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. ☐The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
   applicable)
7. ☐The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                           21-cr-00330-KSC
             Case 3:21-cr-00330-KSC Document 61 Filed 07/06/21 PageID.190 Page 3 of 5
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  Jose Luis Maxines                                                                      Judgment - Page 3 of 5
 CASE NUMBER:                21-cr-00330-KSC

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                       21-cr-00330-KSC
           Case 3:21-cr-00330-KSC Document 61 Filed 07/06/21 PageID.191 Page 4 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              Jose Luis Maxines                                                       Judgment - Page 4 of 5
CASE NUMBER:            21-cr-00330-KSC

                                 SPECIAL CONDITIONS OF SUPERVISION



     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     2. Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. §
        1030(e)(1)), other electronic communications or data storage devices or media,] or office, to a search
        conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation
        of release. The offender must warn any other occupants that the premises may be subject to searches
        pursuant to this condition. An officer may conduct a search pursuant to this condition only when
        reasonable suspicion exists that the offender has violated a condition of his supervision and that the areas
        to be searched contain evidence of this violation. Any search must be conducted at a reasonable time and
        in a reasonable manner.


     3. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.


     4. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained,
        directly or indirectly, including any interest obtained under any other name, or entity, including a trust,
        partnership or corporation.


     5. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
        owned, directly or indirectly, including any interest held or owned under any other name, or entity,
        including a trust, partnership or corporation.


     6. Be prohibited from opening checking accounts or incurring new credit charges or opening additional
        lines of credit without approval of the probation officer.

//




                                                                                                  21-cr-00330-KSC
               Case 3:21-cr-00330-KSC Document 61 Filed 07/06/21 PageID.192 Page 5 of 5



AO 245S      Judgment in Criminal Case
             Sheet 5 — Criminal Monetary Penalties

                                                                                                       Judgment — Page         5   of     5
DEFENDANT: Jose Luis Maxines
CASE NUMBER: 21-cr-00330-KSC
                                                               RESTITUTION

The defendant shall pay restitution in the amount of                  $3,250.00             unto the United States of America.




          This sum shall be paid                immediately.
                                          ✘     as follows:
           Pay restitution in the amount of $3,250 to U.S. Environmental Protection Agency through the Clerk, U. S. District Court.
           Payment of restitution shall be forthwith. During any period of incarceration the defendant shall pay restitution through
           the Inmate Financial Responsibility Program at the rate of 50% of the defendant’s income, or $25.00 per quarter,
           whichever is greater. The defendant shall pay the restitution during his supervised release at the rate of $100 per month.
           These payment schedules do not foreclose the United States from exercising all legal actions, remedies, and process
           available to it to collect the restitution judgment. Until restitution has been paid, the defendant shall notify the Clerk of the
           Court and the United States Attorney’s Office of any change in the defendant’s mailing or residence address, no later than
           thirty (30) days after the change occurs. Restitution shall be paid to or on behalf of the following agency:

           U.S. Environmental Protection Agency
           GOVERNMENT LCOBKXOX 979077
           1005 Convention Plaza
           St. Louis, Missouri 63101




      The Court has determined that the defendant          does not    have the ability to pay interest. It is ordered that:

    ✘        The interest requirement is waived.

             The interest is modified as follows:




                                                                                                     21-cr-00330-KSC
